DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communicating is responsive to the amendment filed on 10/26/2020. Claim 1 is amended. Claims 2-5 have been deleted. Claim 1 is pending in this office action, of which claim 1 is independent claim.

Response to Arguments
Applicant’s arguments, see pages 5-11, filed 10/26/2020, with respect to the rejection of claims 1-5 under 35 USC 101 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 
Applicant’s arguments, see pages 11-13, filed 10/26/2020, with respect to the rejection of claims 1-5 under 35 USC 103 have been fully considered but are not persuasive. 

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the 
 
Applicant argues:
a.	Yuichi does not describe any hint as to Applicant's inventive simulation method, especially not to the potential reactor refueling crane and a wall surface interference yielding a warning message as explicitly set forth in Applicant's independent claim 1. (page 12). 
	In response to applicant's argument a:  The argument is at most Yuichi provides a simulator to avoid interference with wall surfaces and fuel racks. However, Yuichi does not describe any hint as to Applicant's inventive simulation method, especially not to the potential reactor refueling crane and a wall surface interference yielding a warning message as explicitly set forth in Applicant's independent claim 1.
	Examiner respectfully disagree. Applicant’s argument regarding “interference yielding a warning message” is not recited in the claim.  Claim 1 recites a warning message is displayed if an interference is anticipated. Examiner note that this is a contingent limitation and under broadest reasonable interpretation of the claim, this limitation is not performed if the precedent condition is not met. See MPEP 2111.04 (II).
	Additionally, Yuichi teaches in page 3 lines 7-15 and 40-45, Interferences such as wall surfaces and fuel racks exist between the core and the fuel storage pool are identified. The shortest transfer trajectory calculation means is configured to three-dimensionally analyze and calculate the shortest transfer trajectory that is the optimum route with the shortest fuel transfer trajectory based on the three-dimensional coordinate data. See also page 3 lines 34-41, The position is displayed on the three-dimensional screen in real time by the numerical display 7 and the gripping tool 8 (grapple). The trajectory from the starting point position 5 to the current position is represented by a solid line, and 
	 In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “method for verifying whether there is a movement error” is being indefinite in that it fails to point out whether the verification method is performed or not. Suggested may be “method for verifying a movement error” or any other appropriate phrase.
The term in the last paragraph "in which it is difficult to unload" in claim 1 is a relative term which renders the claim indefinite.  The term "difficult" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 1, the phrase in the last paragraph "so as to determine" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, II et al., US 2004/0220787 A1 (hereinafter “Russell”) and in view of Yuichi et al., JP 2006-10344A (hereinafter “Yuichi”).
 
As to claim 1,
Russell teaches a computer-implemented method for verifying whether there is a movement error in a nuclear fuel movement flowchart (Russell, para 0002, invention relates to developing core loading pattern designs for a core of a nuclear reactor), the nuclear fuel movement flowchart including data regarding an order of movement of nuclear fuels in a nuclear power plant, (Russell, para 0041, a reactor plant is selected for evaluation (Step S5) and limits which are to be used for a simulation of a core of the selected plant that is to be loaded in accordance with a test core loading pattern are defined), the method comprising: 
(Russell, para 0044 teaches input data for performing a simulation of a core loaded in accordance with a test core loading pattern (i.e., movement flowchart) design);  
 (c) simulating fuel movement situations according to the fuel movement flowchart using the information extracted in step (b)(Russell, para 0065-0075 teaches user may be provided with data related to the objective function calculations (i.e., information extracted) for simulation of a core loaded based on the test core loading pattern design (i.e., fuel movement flowchart). User may be provided with recommendation as to what modification s may need to be made to the test core loading pattern design for a subsequent iteration. Procedural recommendation includes, energy beneficial moves, energy detrimental moves, and converting excessive margin into additional energy. User may verify (i.e., simulation) this three procedural recommendations (i.e., flowcharts) for fuel movements described in para 0067-0075),
wherein step (c ) includes:
a first verification step of detecting an unloading error of nuclear fuels during the simulation, the first verification step (S501) checking the presence and absence of fuel indicated in the nuclear fuel movement flowchart at a time of unloading fuels (Russell, para 0061,0079-0082, 0091, Fig. 12B shows a two dimensional view of an entire cross section of a core, in order to see the biggest violation contributors and 1240 and 1250, the encircled squares represent the fuel bundles that are the largest violation contributors to MAPLHGR in the core. Para 0082 teaches if user determine from the view that the limits are violated or any indication of maximum power has not been obtained from the core loading pattern design then the user may need to modify the fresh fuel bundle number may include an energy shortfall, a margin shortfall with acceptable energy. See also para 0091 making an optimal determination of fresh bundle types within the reference core design) wherein, if the corresponding fuel is not present or any other fuel is present, an error message is displayed (Note: this is a contingent limitation, under broadest reasonable interpretation of the claim, the limitation has not performed if the condition has not met. See MPEP 2111.04 (II)); 
a second verification step of detecting a loading error of nuclear fuels during the simulation, the second verification step (S503) determining whether storing is possible at coordinates of loading fuels (Russell, para 0061, shows the simulation result for problems or violations. Para 0069-0076 and 0091, Based on the location, and on the time exposure of limit violations, as indicated by the objective function, a user may elect to follow one or more of the above recommendations to address and fix constraint violations), wherein, if a loading location is not empty, an error message is displayed (Note: this is a contingent limitation, under broadest reasonable interpretation of the claim, the limitation has not performed if the condition has not met. See MPEP 2111.04 (II)); 
a fourth verification step of detecting a stand-alone state in which nuclear fuels are not loaded in contact with the wall surface or other fuels during the simulation so as to determine a state of the reactor in which it is difficult to unload or load nuclear fuels (Russell, para 0049,0091 teaches the user should estimate the number of fresh fuel bundles (i.e., stand-alone state in which nuclear fuels are not loaded with other fuels, that is fresh fuels not including once-burnt fuel, twice-burnt fuel etc. according to para 0005) needed (or number of bundles that must be removed) in order to obtain the desired target energy).  
Even though Russell teaches receiving input data and simulating the data (Russell, para 0065 teaches a list of constraint parameters which may represent the input limits and the values of each of objective function value calculation used for simulation of a nuclear core based on the test core loading pattern design), and a third verification step of detecting an error that may occur during movement of nuclear cell during the simulation (Russell, para 0084 the user may modify the test core loading pattern design to create a derivative pattern and simulate the fuel bundle shuffled, that is the user desires to mode these “target” fuel bundles and may selected the “destination” fuel bundles in the current core design for replacement by the target bundles (i.e., replacement by the target bundles corresponds to movement of nuclear cells) ,  Russell does not explicitly teach (b) extracting, from the data, information on nuclear fuels, the coordinates of a region from which nuclear fuels are unloaded and the coordinates of a region to which nuclear fuels are loaded; and wherein the third verification step includes detecting whether a reactor refueling crane and a wall surface interfere with each other by2 examining a master direction of the reactor refueling crane, wherein, if an interference is anticipated, a warning message is displayed.
However, Yuichi teaches (b) extracting, from the data, information on nuclear fuels, the coordinates of a region from which nuclear fuels are unloaded (Yuichi, page 2 lines 6-11, automating the fuel assembly transfer has also been practiced. When the fuel assembly is automatically transferred, position information of the current position and the target position of the fuel assembly is given as two-dimensional coordinates as variables, and the transfer locus is determined based on these coordinates); and 
wherein the third verification step includes detecting whether a reactor refueling crane and a wall surface interfere with each other by2 examining a master direction of the reactor refueling crane (Yuichi, page 3 lines 7-15, interferences such as wall surfaces and fuel racks exist between the core and the fuel storage pool, and the optimum shortest transfer trajectory of the fuel rod is not necessarily the straightest shortest distance connecting the current position and the target position, the fuel changer control device adopt to calculates the optimum transfer avoiding interference. Based on the calculation or simulation the best configuration is adopted. See page 4 lines 21-25 presence or absence of an interfering object is detected by detecting the reflection of the sound wave and an alarm is given by screen display or sound), wherein, if an interference is anticipated, a warning message is displayed (Note: this is a contingent limitation, under broadest reasonable interpretation of the claim, the limitation has not performed if the condition is not met. See MPEP 2111.04 (II)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the core loading pattern design for simulation of Russell by incorporating the refueling work with the technique of identifying existence of interference in the transfer route from core to the fuel storage pool in order to improve the efficiency of grasping the operation status, reduce human errors, and improve the efficiency of control as taught by Yuichi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Kropaczek et al. (US 20050086036 A1) discloses an apparatus for creating and editing a nuclear reactor core template includes a graphical user interface and a processor controlling the graphical user interface to allow a user to selectively populate a loading map with fuel bundles residing in at least one fuel pool.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/5/2021



/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164